DETAILED ACTION
Response to Amendment
Due to applicant’s amendment filed on April 20, 2021, the objections to the claims, drawings, specification and the 112(b) rejections in the previous office action (dated 02/02/2021), are hereby withdrawn. Claims 14-15 have been amended, claims 1-13, 16 and 17 have been cancelled, and claim 18 has been newly added. 
	Therefore, claims 14-15 and 18 are currently pending. 


Drawings
The drawings were received on April 20, 2021.  These drawings are not acceptable and will not be entered.  For instance, the central location of the “metallic member 160” with respect to the underside of the central section of the lid and the specific location of “magnetic member 165” on the religious intercession cross is what examiner considers to be subject matter not previously disclosed in the original disclosure (dated 12/01/2020); emphasis added. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “on the plurality of sheets stacked over the central section” as in claim 14, Ln. 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must 


Specification
The amendment filed April 20, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: new paragraph [0019.1] which describes the new Fig. 3 and the amendments made to the [0027], specifically, “Referring to Fig. 3 which shows a metallic member 160 on an underside of the central section of the lid 120. Also, the religious intercession cross 140 having the magnetic member 165.”
	The central location of the “metallic member 160” with respect to the underside of the central section of the lid and the specific location of “magnetic member 165” on the religious intercession cross are not supported by the original disclosure (dated 12/01/2020).
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP §608.01(o).  Correction of the following is required: 
“metallic member” and “magnetic member” in claims 14-15 and 18 (respectively).	


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-15 and 18 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	In claims 14-15 and 18 (respectively), the phrase in each claim and instance, “metallic member” and “magnetic member” are not supported by the original disclosure (dated 12/01/2020); emphasis added.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-15 and 18 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 14, Ln. 9-10, the phrase, “…the inner volume of the lid configured to receive a plurality of sheets of prayer request…” renders the claim to be vague and indefinite because the applicant establishes “the inner volume of the lid” in reference to “a plurality of sheet of prayer request” which have not been positively recited. Therefore, it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. In other words, it is unclear if “a plurality of sheet of prayer request” is part of the claimed invention or not?  Further clarification is required. 
	In claim 14, Ln. 13-14, the phrase in each instance, “…the plurality of sheets…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 14, Ln. 23, the phrase in each instance, “…the plurality of sheets…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
In claim 18, Ln. 4-6, the phrases, “…one or more sheets…” and “…the one or more sheets…” renders the claim to be vague and indefinite because the applicant has not established “one or more sheets” in either claim 14 or 15 per se (which claim 18 depends from). For instance, applicant introduced “one or more sheets,” which has not been positively recited (since it has been recited the preamble (i.e. Claim 14, Ln. 1) – to which no patentable weight has been given).
Examiner’s note: Applicant is reminded that claim preamble language may not be treated as a limitation where it merely states an intended use of the system and is unnecessary to define the invention. It has been held that a preamble is denied the effect of a limitation where the claim is drawn to structure and the portion of the claim following the preamble is a self-contained description of the structure not dependent upon the introductory clause for completeness. See MPEP §2111.02(II)
	In claim 18, Ln. 4-5, the phrase in each instance, “…the plurality of sheets…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
As for claims 15 and 18 (respectively), due to their dependencies from claim 14, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections.  Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over McLemore (US 5526927 – art of record; hereinafter McLemore) in view of Okamoto (US 3827020; hereinafter Okamoto).
Regarding claim 14, McLemore teaches a method of securing multiple items (i.e. fishing lures, containers and other items) in a tackle box (which the examiner equates to the claimed prayer box; hereinafter will be referred to as prayer box), the method comprising the steps of: 
providing a prayer box (10), the prayer box comprising: 
a container (12 and 14a-b);
a lid (16a or 16b) pivotally coupled to the container, the lid having a central section and a collar that extends downwardly from a periphery of the central section, the central section and the collar defines an inner volume of the lid, a metallic member (20) fixed coupled to an underside of the central section, the inner volume of the lid capable of receiving a plurality of sheets of prayer requests; and 
a magnetic member (24) configured to magnetically couple to the metallic member (see McLemore Fig. 1), wherein the magnetic member is capable of retaining the plurality of sheets against the metallic member such as the plurality of sheets is sandwiched between the central section and the magnetic member,
opening the lid of the prayer box; 

	However McLemore fails to teach upon removing the magnetic member, placing a sheet on the plurality of sheets stacked over the central section; upon placing the sheet, placing the magnetic member on the placed sheet.
	Okamoto is in the same field of endeavor as the claimed invention and McLemore, which is using a magnetic member being secured to a magnetic (or metallic) member.  Okamoto teaches a method of organizing one or more sheets (i.e. in the form of a memo pad which has a plurality of individual sheets), the method comprising the steps of: 
providing a wall (6 or 14; which examiner equates to the claimed underside of the central section), a metallic member (2 or 11) fixed coupled to the underside of the central section, a plurality of sheets (i.e. in the form of memo pads (5 or 16) which has a plurality of individual sheets); and
a magnetic member (3-4 or 15) configured to magnetically couple to the metallic member (see Okamoto Figs. 3 and 5), wherein the magnetic member configured to retain the plurality of sheets against the metallic member such as the plurality of sheets is sandwiched between the central section and the magnetic member, 
removing the magnetic member; upon removing the magnetic member, placing a sheet (i.e. the top most sheet) on the plurality of sheets stacked over the central section; 
upon placing the sheet, placing the magnetic member on the placed sheet; and 
upon magnetic coupling of the magnetic member to the metallic member (Okamoto Col. 2 Ln. 38 – Col. 3 Ln. 39 and Figs. 1-5).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide similar plurality of sheets (as taught by .


Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the applied references (as applied to claim 14 above) and further in view of Ghazarian (US 6074711 – art of record; hereinafter Ghazarian).
	Regarding claim 15, modified McLemore as above the magnetic member being coupled to an ornament (i.e. in the form of a fishing lure); thus, McLemore fails to teach wherein the magnetic member is coupled to a religious intercession cross.
	Ghazarian is in the same field of endeavor as the claimed invention, McLemore and Okamoto, which is a magnetic member (or fastener). Ghazarian teaches a kit (of making a variety of religious crosses), the kit comprising: a magnetic member (34; see Ghazarian Fig. 5) being coupled to a religious intercession cross (22) that is covered with ribbon (26; Ghazarian Col. 3 Ln. 18 – Col. 4 Ln. 40 and Figs. 1-5).
	With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the magnetic member (of McLemore) with a similar religious intercession cross magnetic member (as taught by Ghazarian) because the resultant structures will work equally well. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. See MPEP §2143(I)(B) or §2144.06(II)
Regarding claim 18, modified McLemore as above further teaches wherein the method further comprises the step of: removing the magnetic member from the lid; 
upon removing the magnetic member, removing one or more sheets from the plurality of sheets; upon removing the one or more sheets, performing a religious prayer using the magnetic 

Furthermore, modified McLemore as above further teaches all limitations as set forth in claims 14-15 and 18 (respectively), therefore a person having ordinary skill in the art given the given the element of the claimed invention as taught in the prior art of record, would have been reasonably apprised of how to organize one or more sheets in a prayer box. Additionally, if a prior art is capable of performing the claimed process or method, in its normal and usual operation, would necessarily describes a device capable of performing the different steps of the method or process, then the device claimed will be considered to be obvious by the prior art process or method.  When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will obviously describe the claimed device capable of performing the different steps of the process or method. See MPEP §2112.02


Response to Arguments
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Applicant’s arguments with respect to claims 14-15 and 18 (respectively) have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.



Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B. V. P./
Examiner, Art Unit 3736


/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736